Citation Nr: 1632758	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for peripheral neuropathy of the lower extremities. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to April 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had requested a Travel Board hearing; in a statement received in May 2013, he withdrew the request.  


FINDINGS OF FACT

1. A March 2007 rating decision continued a denial of service connection for peripheral neuropathy of the lower extremities, which was previously denied essentially on the basis that such disability was not one for which presumptive service connection based on exposure to herbicides was available, and was  not shown to be related to the Veteran's service; he initiated an appeal in the matter, but did not perfect the appeal after a statement of the case (SOC) was issued, and that rating decision became final.   

2. Evidence received since the March 2007 rating decision includes an opinion by a VA neurologist that relates the Veteran's neuropathy of both lower extremities to his exposure to herbicides in service; relates to an unsubstantiated fact necessary to substantiate the claim of service connection for lower extremity peripheral neuropathy; and raises a reasonable possibility of substantiating such claim.  

3. Competent medical evidence establishes that the Veteran's peripheral neuropathy of the lower extremities is etiologically related to his exposure to herbicides in service. 


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for peripheral neuropathy of the lower extremities may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 
2. On de novo review, service connection for peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

A March 2007 rating decision continued a denial of service connection for peripheral neuropathy of both lower extremities.  The Veteran initiated an appeal of that denial, but did not perfect his appeal after a SOC was issued, or submit new and material evidence in the following year, and that decision became final, and is the last prior final decision in the matter.  38 U.S.C.A. § 7105.

Generally, when there is a final denial of a claim, such claim  may not be reopened and reconsidered unless new and material evidence is received.  38 U.S.C.A. § 5108. "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §3.303(d).  

Certain enumerated diseases (to include early-onset peripheral neuropathy) may be service connected on a presumptive basis as due to exposure to herbicides in service.  Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.   38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. §3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378. 1380-81 (Fed. Cir. 2000).

The Veteran's DD-Form 214 reflects that he served (in combat) in Vietnam during the Vietnam Era.  His service treatment records (STRs) do not contain any mention of neurological problems, to include of the lower extremities.   His medical history at separation is silent for pertinent complaints, and neurological evaluation on service separation examination was normal.

Postservice treatment records include VA treatment records which show a diagnosis of peripheral neuropathy of uncertain etiology in July 2003.  An August 2004 Physical Medicine and Rehab (PM&R) consult note indicates the Veteran had a diagnosis of idiopathic peripheral neuropathy.  In January 2005 a VA neurologist's impression was peripheral neuropathy, cause yet unknown.   The provider indicated a possible cause was use of pesticides in the course of the Veteran's occupation as a farmer.  The provider also observed that the Veteran served in Vietnam, and that exposure to Agent Orange could be a cause for his peripheral neuropathy.  

An unappealed April 2005 rating decision denied the Veteran's initial claim of service connection for peripheral neuropathy of the lower extremities, finding, in essence, that the Veteran's lower extremity peripheral neuropathy did not meet the definition for early onset peripheral neuropathy (and therefore did not warrant consideration under the presumptive provisions of 38 U.S.C.A. § 1116), and was not otherwise shown to be related to his service.

Thereafter, in July 2006 a VA provider noted that a number of possible causes for peripheral neuropathy were ruled out, and that the Veteran was exposed to Agent Orange in service, and opined that the exposure to Agent Orange could be a possible cause of the peripheral neuropathy.   

The Veteran sought to reopen the claim of service connection for peripheral neuropathy of the lower extremities.  A March 2007 rating decision continued the denial of the claim.  The Veteran initiated an appeal to that decision, but did not perfect his appeal in the matter after a SOC was issued.
The Veteran again sought to reopen the claim, and submitted in support a March 17, 2010 dated letter by a treating VA Senior Staff Neurologist indicating that the Veteran had been followed for peripheral neuropathy for seven years, and was known to have been exposed to Agent Orange in service; that work-ups for all known causes of peripheral neuropathy were normal; and that in the absence of any known cause of the peripheral neuropathy and  a positive history of exposure to Agent Orange, it was his belief "from a reasonable degree of medical certainty" that the Veteran's peripheral neuropathy is causally related to Agent Orange exposure in Vietnam.  

VA treatment records in 2011 continue to show that the Veteran's lower extremity peripheral neuropathy was related by his treatment provider to his exposure to Agent Orange in service.  The April 2010 rating decision on appeal continued the denial of service connection for peripheral neuropathy.  

New and Material Evidence to Reopen.

The March 2007 rating decision (of which the Veteran initiated, but did not perfect, an appeal) is the last final rating decision in the matter of the Veteran's entitlement to service connection for peripheral neuropathy.  See 38 U.S.C.A. § 7105.  As it continued a denial of service connection for the lower extremity peripheral neuropathy on the bases that the peripheral neuropathy did not meet the criteria for a diagnosis of early-onset peripheral neuropathy, and because the peripheral neuropathy was not otherwise shown to be related to his service, for evidence to be new and material in this matter, it would have to relate to this unestablished fact, i.e., it would have to be competent evidence that tends to show that the Veteran's lower extremity peripheral neuropathy is related to his service/exposure to herbicides therein.   

Evidence received since the March 2007 rating decision includes a March 2010 letter from a VA senior staff neurologist who opines (with explanation provided) that the Veteran's peripheral neuropathy is causally related to Agent Orange exposure in Vietnam.  This letter-statement was not in the record before, and is new.  As it relates the Veteran's lower extremity to an environmental factor in service, it is material.  Because, if found persuasive, it would substantiate the claim, it raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds the additional evidence received since March 2007 to be new and material, and that the claim of service connection for peripheral neuropathy of both lower extremities may be reopened.   

De Novo Review

The analysis proceeds to de novo review of the Veteran's claim.  The Board observes that the Veteran is not prejudiced by the Board so proceeding (without returning the matter to the RO for their initial consideration of the claim upon the Board's reopening of the claim because the decision by the Board is favorable, i.e., it grants the benefit sought.  

The Veteran's lower extremity peripheral neuropathy is not shown to have been manifested until many years following his service in Vietnam (and exposure to Agent Orange therein).  Therefore, it remains not shown to be an early-onset peripheral neuropathy (and the claim for service consideration does not fall within the purview of the presumptive provisions of 38 U.S.C.A. § 1116).  

However, notwithstanding that the presumption provisions of 38 U.S.C.A. § 1116 do not apply, under well-established caselaw the Veteran may still establish service connection for his lower extremity peripheral neuropathy on the basis that it is related to his exposure to herbicide in service with proof of direct causation.  38 U.S.C.A. §  1110; 38 C.F.R. §3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Here, we have such proof.  A VA senior staff neurologist has opined that under the circumstances presented (i.e., all other known causes of peripheral neuropathy were ruled out and the Veteran was known to have been exposed to Agent Orange), it was his belief from a reasonable degree of medical certainty (emphasis added) that [the Veteran's] peripheral neuropathy is causally related to Agent Orange exposure in Vietnam.  The Board notes that the provider is a neurologist and presumably has specific subject matter expertise.  The Board assumes that as a senior staff neurologist the provider is familiar with up-to-date medical literature in this subject matter and notes that the provider expresses familiarity with the factual data in the record.  The Board finds the opinion to be competent , and highly probative, evidence regarding the etiology of the Veteran's lower extremity peripheral neuropathy.  In the absence of a medical opinion in the record to the contrary, the Board finds it persuasive. 

All of the requirements for substantiating claim of service connection are met:  There is evidence of a current diagnosis of lower extremity peripheral neuropathy; it is not in dispute that he was exposed to Agent Orange in service: and there is competent medical evidence that relates the lower extremity peripheral neuropathy to the exposure to Agent Orange in service.  Accordingly, service connection for peripheral neuropathy of both lower extremities is warranted.


ORDER

The appeal to reopen a claim of service connection for peripheral neuropathy of the lower extremities is granted.

Service connection for peripheral neuropathy of the lower extremities is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


